This action was commenced in the district court of Oklahoma county on the 10th day of September, 1932, and on the 23rd day of September thereafter, George W. Swisher was appointed receiver of the property involved in the action. An application to discharge receiver was denied, and from this order an appeal is taken to this court. The appeal was filed herein October 18, 1932, and on the 5th day of December, 1932, the plaintiffs in error filed their brief. No brief has been filed by the defendant in error, and, under the rule many times announced by this court, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, and the cause is therefore reversed and remanded, with directions to vacate the order appointing receiver in accordance with the prayer of the petition in error.